October 1, 2008

John S. Hendricks
8484 Georgia Avenue, Suite 700
Silver Spring, MD 20910

CONFIRMATION OF STOCK OPTION GRANT

Congratulations, you have been given a stock option grant in recognition of your
contributions to the success of Discovery Communications, Inc. (the “Company”).
A stock option grant gives you the right to purchase a specific number of shares
of the Company’s Series A common stock at a fixed price, assuming that you
satisfy conditions of the Plan and the implementing agreement. We would like you
to have an opportunity to share in the continued success of the Company through
this stock option grant under the Discovery Communications, Inc. 2005 Incentive
Plan (As Amended and Restated) (the “Plan”), the Plan under which the Company
makes equity grants after the transactions that closed on September 17, 2008.
The Company’s general program to offer equity and equity-type awards to eligible
employees is referred to as the Performance Equity Program (“PEP”). The
following represents a brief description of your grant. Additional details
regarding your stock option grant are set forth in the Nonqualified Stock Option
Grant Agreement (the “Grant Agreement”) and the Plan. In addition, responses to
frequently asked questions are attached. These materials will provide important
information regarding the mechanics of the stock option grant and instructions
for accepting the grant and for designating beneficiaries.

Stock Option Grant Summary:

         
Date of Grant
  October 1, 2008
 
       
Option Shares
    5,708,289  
 
       
Exercise Price per Share
  $ 14.53  
 
       
 
  25% of the Option Shares beginning on the first
 
  anniversary of the Date of Grant and an additional
 
  25% of the Option Shares beginning on each
Exercisability
  subsequent anniversary
 
       
Term Expiration Date
  October 1, 2018
 
       



•   You have been granted a nonqualified stock option to purchase shares of
Discovery Communications, Inc. Series A Common Stock. The total number of shares
under your grant is in the chart above under “Option Shares” and the price per
share is under “Exercise Price per Share.”



•   The potential value of your stock option grant increases if the price of the
Company’s stock increases, but you also have to continue to work for the Company
(except as the Grant Agreement provides) to actually receive such value. Of
course, the value of the stock may go up and down over time.



•   You can’t exercise the stock option (actually purchase the shares) until it
becomes exercisable. Your stock option becomes exercisable in four annual 25%
increments beginning on the first anniversary of the Date of Grant, assuming you
remain an employee of the Company and subject to the terms in the Grant
Agreement.



•   Whether or not you decide to exercise your stock option and purchase the
stock is your decision, and you have until the stock option expires (which will
be no later than the tenth anniversary of the Date of Grant, October 1, 2018,
but can end earlier in various situations) to make that decision.



•   Once you have purchased the stock, you will own the stock and may decide
whether to hold the stock, sell the stock or give the stock to someone as a
gift.



•   You will be taxed on your stock option as soon as you exercise the stock
option to purchase or sell the stock, but please check with your tax advisor.



•   Your ability to purchase shares through the exercise of a stock option is
conditioned upon compliance with any local laws that apply to you.

You can access the DAP portal for updates and information, email
pepquestions@discovery.com, or call the Compensation Hotline at 240-662-3493
with any questions.

1

Discovery Performance Equity Program
Nonqualified Stock Option Grant Agreement for John Hendricks

Discovery Communications, Inc. (the “Company”) has granted you an option (the
“Option”) under the Discovery Communications, Inc. 2005 Incentive Plan (As
Amended and Restated) (the “Plan”), under which the Company now makes equity
grants after the transactions that closed on September 17, 2008. The Company’s
general program to offer equity and equity-type awards to eligible employees is
referred to as the “Performance Equity Program” (or “PEP”). The Option lets you
purchase a specified number (the “Option Shares”) of shares of the Company’s
Series A common stock, at a specified price per share (the “Exercise Price”).

The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Exercise
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

The Plan document is available on Fidelity’s web site. The Prospectus for the
Plan, the Company’s S-4 and Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company’s stock or of this Option, or the Company’s prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

No one may sell, transfer, or distribute the Option or the securities that may
be purchased upon exercising the Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to Discovery
Communications, Inc. or other information and representations satisfactory to it
that such registration is not required.

2

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Option
Exercisability
  While your Option remains in effect under the Option Expiration section, you
may exercise any exercisable portions of the Option (and buy the Option Shares)
under the timing rules of this
section.

The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement, assuming you remain employed through each
Exercisability Date. Any fractional shares will be carried forward to the
following Exercisability Date, unless the Committee selects a different
treatment.

Exercisability will accelerate fully on your Retirement or termination by the
Company without Cause, or, while employed, your Disability or death. “Cause” and
“Disability” have the meanings provided in the Equity Stake Transition Agreement
entered into between the Company and you, dated as of September      , 2008 (as
it may be amended from time to time) (the “Equity Stake Transition Agreement”).
“Retirement” means your voluntary termination of employment after you reach age
65.

Change in Control

Notwithstanding the Plan’s provisions, if an Approved Transaction, Control
Purchase, or Board Change (each a “ Change in Control”) occurs while you remain
employed by the Company, the Option will only have accelerated exercisability to
the extent provided above as a result of a termination without Cause,
Retirement, death, or Disability.

The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.



    Option Expiration You cannot exercise the Option after it has expired. The
Option will expire no later than the close of business on the Term Expiration
Date. If any portion of the Option is not exercisable as of the date your
employment with the Company terminates (and the termination of employment has
not accelerated the exercisability of the Option, as described in the Option
Exercisability Section, above), then the unexercisable portion of the Option
will expire immediately. The portion of the Option that is permitted to be
exercised following termination of your employment, will remain exercisable
until the first to occur of the following (each as defined further in the Plan
or the Grant Agreement):



  •   If your employment terminates for Cause, then the Option will expire
immediately;



  •   If your employment terminates because you resign, other than for
Retirement, the Option will expire on the close of business on the first
anniversary of the date your employment terminated (but not later than the Term
Expiration Date); and



  •   If your employment terminates because of your death, Disability,
Retirement, or termination without Cause, then the Option will expire on the
close of business on the Term Expiration Date.



      Post-Employment You may not exercise the then exercisable portions of the
Option after



      Restrictions your employment ends unless you sign a general liability
release (the “Release”) and abide by the non-competition agreement (the
“Noncompetition Agreement”), each as provided in the Equity Stake Transition
Agreement. If you do not timely sign (or you do revoke) the Release or if you
breach the Non-Competition Agreement, then you cannot exercise the Option after
the date of employment termination (the “Exercise Prohibition”). If you have
exercised the Option before the Company notifies you that it is invoking the
Exercise Prohibition, the Company may in its discretion require you to
immediately pay any gains you recognized from the post-termination exercise of
the Option to the Company, as provided below.

You agree that, within 10 days after receiving from the Company written
notification that the Compensation Committee has determined in good faith that
the Exercise Prohibition applies, you will pay to the Company for each Option
Share obtained after employment ends, an amount (the “Option Gain”) equal to the
excess, if any, of (i) the Fair Market Value of the Option Share on the exercise
date upon which it was acquired, over (ii) the Exercise Price you paid. The
Option Gain will be determined without regard to any market price increase or
decrease after the respective exercise date.

You acknowledge that your engaging in behavior that triggers an Exercise
Prohibition will result in a loss to the Company that cannot reasonably or
adequately be compensated in damages in an action at law, that a failure to sign
the Release (or a revocation of it) or a breach of the Non-Competition Agreement
will result in irreparable and continuing harm to the Company and that
therefore, in addition to and cumulative with any other remedy that the Company
may have at law or in equity, the Company will be entitled to injunctive relief
in connection with such actions. You acknowledge and agree that the recoupment
provisions in this section are not a provision for liquidated damages.

     
Method of
Exercise and
Payment for
Shares
  Subject to this Grant Agreement and the Plan, you may exercise the Option only
by providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires.
Each such notice must satisfy whatever then current procedures apply to that
Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay
the Exercise Price using one or more of the following methods:



      Cash/Check cash or check in the amount of the Exercise Price payable to
the order of the Company; or



      Cashless an approved cashless exercise method, including directing the
Company



      Exercise to send the stock certificates (or other acceptable evidence of
ownership) to be issued under the Option to a licensed broker acceptable to the
Company as your agent in exchange for the broker’s tendering to the Company cash
(or acceptable cash equivalents) equal to the Exercise Price and, if you so
elect, any required tax withholdings.

The Committee can approve additional payment methods, including use of a fully
or partially recourse promissory note, subject to any prohibitions of applicable
law.

     
Withholding
  Issuing the Option Shares is contingent on satisfaction of all obligations
with respect to Federal, state, and local
taxes and any other required withholdings.  The Company may take any action
permitted under Section 11.9 of the Plan
to satisfy such obligation, including, if the Committee so determines,
satisfying the tax obligations by (i) reducing
the number of Option Shares to be issued to you in connection with any exercise
of the Option by that number of Option
Shares (valued at their Fair Market Value on the date of exercise) that would
equal all Federal, state, and local
taxes required to be withheld (at their minimum withholding levels),
(ii) accepting payment of the withholdings from a
broker in connection with a Cashless Exercise of the Option or directly from
you, or (iii) taking any other action
under Section 11.9.
Compliance
with Law
  You may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable Federal or state securities laws or other
laws or regulations. You may not sell
or otherwise dispose of the Option Shares in violation of applicable law. As
part of this prohibition, you may not
use the Cashless Exercise methods if the Company’s insider trading policy then
prohibits you from selling to the
market.
Additional
Conditions
  The Company may postpone issuing and delivering any Option Shares for so
long as the Company determines to be advisable to satisfy the following:
to Exercise
 


its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

your complying with any requests for representations under the Plan; and

your complying with any Federal, state, or local tax withholding obligations.

     
Additional
Representations
from You
  If you exercise the Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company
will issue the Option Shares to you. You must —

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

     
No Effect on
Employment
or Other
Relationship
  Nothing in this Grant Agreement restricts the Company’s rights or those of any
of
its affiliates to terminate your employment or other relationship at any time
and
for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its affiliates or otherwise, and regardless of
the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance
agreement or plan. Not a StockholderYou understand and agree that the Company
will not consider you a stockholder for any purpose with respect to any
of the Option Shares until you have exercised the Option, paid for the shares,
and received evidence of ownership.

No Effect on
  You understand and agree that the existence of the Option will not affect in
any Running Businessway the right or power of the Company or its stockholders to
make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company,
or any issuance of bonds, debentures, preferred or other stock, with preference
ahead of or convertible into, or otherwise affecting
the Company’s common stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether or not of a similar character to those

described above.
 

Governing Law
  The laws of the State of Delaware will govern all matters relating to the
Option, without regard to the
principles of conflict of laws.
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply,
you must send your notice in writing by hand or by mail to the office of the
Company’s Secretary (or to the
Chair of the Committee if you are then serving as the sole Secretary). If
mailed, you should address it to
the Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless
the Company directs optionees to send notices to another corporate department or
to a third party
administrator or specifies another method of transmitting notice. The Company
and the Committee will address
any notices to you using its standard electronic communications methods or at
your office or home address as
reflected on the Company’s personnel or other business records. You and the
Company may change the address
for notice by like notice to the other, and the Company can also change the
address for notice by general
announcements to optionees.
Amendment
  Subject to any required action by the Board or the stockholders of the
Company, the Company may
cancel the Option and provide a new Award in its place, provided that the Award
so replaced will satisfy all
of the requirements of the Plan as of the date such new Award is made and no
such action will adversely
affect the Option.
Plan Governs
  Wherever a conflict may arise between the terms of this Grant Agreement and
the terms of the Plan,
the terms of the Plan will control. The Committee may adjust the number of
Option Shares and the Exercise
Price and other terms of the Option from time to time as the Plan provides.

3